Citation Nr: 1411293	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to April 1983.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran asserts he has a low back condition that is related to service and complains of low back pain; he claims service connection is warranted.  At the March 2013 hearing, the Veteran testified that he suffered an injury to his back while jumping during parachute training in service; a service treatment record from October 1979 notes that the Veteran received treatment for this injury.

In addition, at the March 2013 hearing, the Veteran reported that he received private medical treatment for his back condition around 1986, and that relevant records may be outstanding; if appropriate, these records should be obtained.  Furthermore, the Veteran also indicated that he receives medical treatment at VA, but the file only contains VA medical records dated up to January 2013; if appropriate, the Veteran's most recent VA medical records should also be obtained.

The Board notes that a VA examination and opinion was provided in December 2010.  The Veteran was diagnosed with facet arthrosis of the lower lumbar spine.  On the question of nexus, the VA examiner opined, in relevant part, that "the Veteran has no chronic low back disability related to his treatment in [service] or was manifested by his military service."  If, however, additional treatment records are obtained, the December 2010 opinion is inadequate and an addendum opinion that reflects consideration of the additional evidence must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and seek clarification regarding the private medical treatment he received for his back condition around 1986. 

2.  Then, if appropriate, obtain the Veteran's private treatment records concerning his private medical from around 1986.

3.  If appropriate, obtain the Veteran's most recent VA medical records.

4.  Upon completion of the above, if any additional records are obtained, return the Veteran's claims file to the examiner who conducted the Veteran's December 2010 VA medical opinion, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is asked to provide an opinion as to the following, with specificity:

Is it at least as likely as not (50 percent or greater possibility) that any diagnosed low back condition, to include the Veteran's facet arthrosis of the lower lumbar spine, was incurred in or is otherwise related to service?

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


